182 S.W.3d 595 (2005)
Janice H. COLEMAN, Plaintiff/Respondent/Cross-Appellant,
v.
William R. HIRSCH and K. Barket, Defendants/Appellants/Cross-Respondents, and
Ronald E. Coleman, Sr., Defendant.
No. ED 85852.
Missouri Court of Appeals, Eastern District, Division Four.
November 29, 2005.
Motion for Rehearing and/or Transfer Denied January 24, 2006.
*596 Irl B. Baris, St. Louis, MO, for appellant.
Cynthia S. Holmes, Clayton, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 24, 2006.

ORDER
PER CURIAM.
William R. Hirsch and K. Barket (collectively Appellants) appeal and Janice H. Coleman (Mrs. Coleman) cross-appeals from a trial court judgment entered in favor of Mrs. Coleman and against Appellants and Ronald E. Coleman, Sr.[1] (Mr. Coleman) on Mrs. Coleman's Amended Petition for Declaratory Judgment and to Quiet Title. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). Also, the trial court did not abuse its discretion in failing to award attorney's fees to Mrs. Coleman. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  Although served by summons, Mr. Coleman failed to appear and was in default at the time of trial and is not a party to this appeal.